COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  WILLIAM D. ABRAHAM,                            §             No. 08-22-00079-CV

                       Appellant,                §               Appeal from the

  v.                                             §             243rd District Court

  RON ACTON, DEBBIE ACTON, AARK                  §           of El Paso County, Texas
  INVESTMENTS LP, FEDERICO
  FERNANDEZ AND CAROL                            §             (TC# 2016DCV2081)
  FERNANDEZ,
                                                 §
                         Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 9, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stephen G. Peters, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 9, 2022.

       IT IS SO ORDERED this 13th day of October, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.